Citation Nr: 1136116	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-13 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than July 28, 2006, for the grant of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to a rating higher than 20 percent for Type II Diabetes Mellitus.

3.  Entitlement to an initial rating higher than 10 percent for associated diabetic peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial rating higher than 10 percent for associated diabetic peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for a low back disorder, including as secondary to the service-connected Type II Diabetes Mellitus.

6.  Entitlement to service connection for bilateral cataracts, also including as secondary to the service-connected Type II Diabetes Mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1968 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2010, the Board remanded the Veteran's claims to afford him an opportunity for a videoconference hearing.  He had this hearing in February 2011 before the undersigned Veterans Law Judge of the Board, who held the record open for 30 additional days following the hearing to allow the Veteran time to obtain and submit additional supporting evidence.  Later that month, he submitted additional VA outpatient treatment records and waived his right to have the RO initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

Also in February 2011, through his authorized representative, the Veteran submitted a written request withdrawing his petition to reopen a previously denied claim of entitlement to service connection for a skin disorder, including as secondary to herbicide exposure.  See his representative's statement dated February 18, 2011.  So this claim is no longer at issue.  38 C.F.R. § 20.204 (2010).

The Board is remanding the remaining claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

Social Security Administration (SSA) Records

The Veteran was granted a TDIU effective July 28, 2006 in a May 2009 rating decision, based upon the date of a VA examination concerning his posttraumatic stress disorder (PTSD), which ostensibly was the first evidence of record showing a worsening of a service-connected disability, namely, the PTSD, to the point of rendering him unemployable, meaning incapable of obtaining and maintaining substantially gainful employment.  He since has testified during his more recent hearing that he had applied for SSA disability benefits shortly after first becoming too disabled to work as a correctional officer, allegedly due to foot pain from the peripheral neuropathy associated with his diabetes.  See February 2011 personal hearing testimony transcript, at 38-42.  Indeed, the claims file contains an undated SSA letter confirming he became disabled according to that agency's requirements as of May 6, 2003, but there is no indication the medical and other records underlying that agency's decision have been obtained.  Since the SSA's records potentially could establish entitlement to a TDIU as early as May 2003, it is imperative that these records be obtained as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2010); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see, too, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating there is no such duty to assist when there is no indication the SSA records are potentially relevant to the claims at issue).

VA Outpatient Treatment Records

There also appear to be outstanding VA outpatient treatment records that may be pertinent to the claims, as well.  Indeed, the Veteran recently submitted sporadic treatment records related to his claims that he indicates are from the local VA Medical Center (VAMC) in Shreveport, Louisiana.  See his February 2011 statement.  A review of these submitted treatment records only reveals those from the Bogalusa VA Outpatient Clinic (VAOPC), whose parent facility is also the Southeast Louisiana Veterans Health Care System, dated through November 2010.  However, the submitted records are sparse and sporadic, raising the question of whether additional pertinent records exist at the Shreveport VAMC.  Also, although he mentions that he is attaching a 3-page neurology report from the Baton Rouge, Louisiana VA facility (parent facility is the Southeast Louisiana Veterans Health Care System), it does not appear to be associated with his February 2011 statement.

Therefore, at minimum, the AMC needs to confirm that there are no outstanding VA outpatient treatment records at the Shreveport, Louisiana VA Medical Center (VAMC) and the Southeast Louisiana Veterans Health Care System.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).  If the AMC learns that no additional records exist, or the attempts to obtain these records are unsuccessful, then the AMC must make an express declaration confirming that further attempts to obtain these additional records would be futile.  The Veteran also should be apprised of this.  38 C.F.R. § 3.159(e).


Examinations for Increased Rating Claims for Diabetes and Associated Peripheral Neuropathy of the Lower Extremities

The Veteran's service-connected diabetes and associated peripheral neuropathy affecting his lower extremities must be reexamined to reassess their severity.  These disabilities have not been examined since May 2006, so for more than 5 years, and the Veteran claims they have worsened since.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Examinations for Determining Entitlement to Service Connection for a Low Back Disorder and Bilateral Cataracts, as Secondary to the Service-Connected Diabetes

The Veteran alleges that his low back disorder and cataracts are secondary to his service-connected diabetes, so, like his lower extremity peripheral neuropathy, complications of the diabetes.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


Medical evidence is usually, though not always, required to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  It seemingly is in this particular instance since the low back and cataract disorders claimed are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  So the Board finds it necessary to obtain medical commentary on this determinative issue of whether any current low back disorder and cataracts have been caused or chronically aggravated by the service-connected diabetes.  

In this regard, the Board notes the February 2009 VA examiner declined to render the necessary commentary on the etiology of the Veteran's cataracts, but without adequate rationale.  The February 2009 examiner stated "the condition/disability diabetes; aphakia pciol ou I cannot resolve this issue without resort to mere speculation.  Diabetic cataract, retinopathy not present at this exam."  The examiner added "diabetes first dx 2000, insufficient time to develop cataracts which were removed in 2005/2007."  Although the shorthand is difficult to understand, the Board reads these statements to mean the examiner believes that cataracts caused by uncontrolled or poorly controlled diabetes mellitus take longer than five to seven years to develop.  In the Veteran's case, his cataracts developed and were surgically removed five years and seven years after his diabetes mellitus was diagnosed, which makes the examiner's findings somewhat confusing and somewhat inconsistent with the record since they may have developed earlier.  In other words, they seemingly would not have developed spontaneous to their surgical removal.

The February 2009 examiner also stated the opinion could not be provided without resorting to mere speculation, but without providing a clearly discernable rationale for such a statement, as required.  In years past, these type of noncommittal opinions routinely were classified as "nonevidence."  Precedent cases since have been issued, however, shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.

Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In another precedent case, Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case, Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), similarly admonished the Board for relying on medical opinions that also were unable to establish this required linkage, that is, without resorting to mere speculation, as cause for denying the Veteran's claim.  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  
The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  
Unfortunately, both the meaning and rationale of the February 2009 examiner's conclusions remain unclear.

The examiner also failed to indicate whether the Veteran's cataracts were chronically aggravated by the diabetes, as this, too, is a basis for granting secondary service connection.  See 38 C.F.R. § 3.310(b).  Therefore, unfortunately, this opinion is inadequate since the necessary rationale and commentary on determinative issues of causation and aggravation are absent.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA provides an examination in a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate or notify the claimant why one cannot or will not be provided).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

This flawed opinion and rationale are therefore reasons enough to schedule another VA C&P examination for a medical nexus opinion regarding the Veteran's claim for cataracts.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Moreover, since the AMC must already arrange for examination of his diabetes, the Board requests the AMC to also obtain VA medical opinion on whether any current low back disorder has been caused or chronically aggravated by his service-connected diabetes.  Id.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's SSA records, including all medical records that formed the basis of any decision rendered by that agency.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Ask the Veteran to assist in obtaining any outstanding VA treatment records by specifying dates, locations, and providers of treatments at VA facilities.  After allowing an appropriate time for response, obtain all identified records.  This includes, but is not limited to, any outstanding records (so not already in the file) from the Shreveport, Louisiana VAMC and the Southeast Louisiana Veterans Health Care System.  

If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).


3.  Schedule an appropriate VA compensation examination to reassess the severity of the Veteran's Type II Diabetes Mellitus and associated peripheral neuropathy of the lower extremities.  He is hereby advised that his failure to report for this scheduled VA examination, without good cause, will have adverse consequences on these pending claims.  38 C.F.R. § 3.655(b).  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.

Further, the examiner should provide additional medical commentary on the nature and etiology of the Veteran's low back disorder and bilateral cataracts.  
Based on a comprehensive review of the claims file and objective clinical evaluation, the examiner is asked to confirm that the Veteran has a low back disorder by specifying the present diagnosis.  The examiner also is asked to comment on whether the Veteran has had cataracts since filing his claim for this condition, recognizing that he twice reportedly has undergone surgery, in 2005 and 2007, to remove cataracts, so perhaps no longer has them.  But assuming there is a present diagnosis of a low back disorder and cataracts since at least filing the claim for this condition, the examiner is then asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current low back disorder and cataracts have been caused or made chronically worse (i.e., aggravated) by the Veteran's service-connected Type II Diabetes Mellitus.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

4.  Then readjudicate these claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit written or other argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument concerning these claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


